Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    63
    787
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    576
    784
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    442
    788
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    128
    779
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Zheng teaches a manner by which imbalanced batteries can be balanced once they are identified [Paragraph [0242] – “FIG. 12 shows an exemplary flow chart of the method 1100. As shown in FIG. 12, one or more batteries 210 can be selected, at 1130, based on the status of the batteries 210. The batteries 210 can be selected for active balancing. … Active balancing between the batteries 210 selected, at 1130, can be controlled, at 1140.”].  Knowing which batteries are imbalanced would have been useful in determining which batteries to balance and/or whether balancing needs to be performed at all.

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865